Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to amendment filed on 4/20/2022. 
Claims 1-13 are pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit configured to store” and “a processing unit configured to invoke” in claim 13.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification ([00257]; [0258]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation “the number” in line 16-18.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation: a number.  Note that the rejection was previously given.
Per claims 3-12, these claims are rejected because they depend from claim 1.
  Claim 13 recites the limitation “the number” in line 22-24.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation: a number.  Note that the rejection was previously given.
				Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-13 are directed to an abstract idea. 
	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The mental steps for calculating a runtime are determining a time value of each network layer according to the data read-write time information and the data processing time information of each network layer; wherein the tiling information is configured to indicate that a plurality of network layers in the to-be-compiled neural network are divided into M network layer groups, M is an integer more than and equal to one … and adding the time value of each network layer of the neural network to obtain a time value of the processor for operating the neural network; and wherein for any network layer of the neural network, obtaining the data processing time information corresponding to the network layer, comprises: determining original processing element (PE) groups of the processor and the number of output feature maps required to be calculated by each PE group, according to a size of an input feature map and the number of output feature channels of the network layer, each PE group comprising at least one PE; determining seventh time information that the PE group calculates the output feature maps, 71according to a size of the output feature maps and a size of a preset convolution kernel; and obtaining the data processing time information corresponding to the network layer, according to the seventh time information and the number of output feature maps required to be calculated by the PE group.  The adding the time value of each network layer, determining steps and obtaining the data processing time information produced from the determination are mere mental processes for calculating the runtime of a neural network based on pure data gathered.  Even considering that the steps are performed by a compiler, these steps are not performed during actual compilation, in fact, the steps are performed without compiling ([0009]).  The claim also clearly recites each network layer in a to-be-compiled neural network. The compiler at best is software that automates the mental processes and automating mental process by using a generic computing component does not make the abstract idea to be automatically patent eligible. See MPEP see MPEP 2106.05(f) /2106.05(h).  It is noted that the neural network and processor are recited only as limitations related to the time information.   That is, actual executing or compiling etc. of a neural network on a processor is only an intended action.  Furthermore, the time information, tiling information are mere data of a network layer, the adding, determining, and obtaining the data processing time information that comprises the determining steps are based on the data available, there is no recitation of actual execution or processing of neural network on a processor.  All the mental steps are performed on mere data obtained or provided. Specifically, the obtaining time information of each network layer in a to-be-compiled neural network, is considered to be an additional limitation, however, it is a mere data gathering step performed in order to gather data so that the obtained data can be used for the adding, determination steps, therefore it is a necessary step for the mental steps for calculation. Therefore, the additional limitation does not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the data gathering (receiving, obtaining, extracting, or providing) step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering or outputting a result from data gathered and analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely apply the mental steps on a computer and perform data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 1 is not patent eligible. 
 	Per claims 2-12, these claims are directed to the same idea itself as in claim 1, reciting details of the information associated with the mental steps and additional mental steps of determining and adding maximum value, correcting a time, and obtaining further time information from the determinations without adding any other additional element that is significantly more.  It is noted that an improvement to the abstract idea, manipulation of particular data or providing a detailed or specific implementation of abstract idea (e.g. analysis, determination, detection, identification, calculation) does not make an abstract concept any less abstract. Similarly, evaluation of data via a highly detailed implementation or mathematical calculation is still a judicial exception. Therefore, the claims are rejected for the same reasons as in claim 1. 
	Per claim 13, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The mental steps for calculating a runtime are determining a time value of each network layer according to the data read-write time information and the data processing time information of each network layer; wherein the tiling information is configured to indicate that a plurality of network layers in the to-be-compiled neural network are divided into M network layer groups, M is an integer more than and equal to one … and adding the time value of each network layer of the neural network to obtain a time value of the processor for operating the neural network; and wherein for any network layer of the neural network, obtaining the data processing time information corresponding to the network layer, comprises: determining original processing element (PE) groups of the processor and the number of output feature maps required to be calculated by each PE group, according to a size of an input feature map and the number of output feature channels of the network layer, each PE group comprising at least one PE; determining seventh time information that the PE group calculates the output feature maps, 71according to a size of the output feature maps and a size of a preset convolution kernel; and obtaining the data processing time information corresponding to the network layer, according to the seventh time information and the number of output feature maps required to be calculated by the PE group.  The adding the time value of each network layer, determining steps and obtaining the data processing time information produced from the determination are mere mental processes for calculating the runtime of a neural network based on pure data gathered.  Even if considering that the evaluation and superposition units are parts of a compiler and the steps are performed by a compiler, these steps are not performed during actual compilation, in fact, the steps are performed without compiling ([0009]).  The claim also clearly recites each network layer in a to-be-compiled neural network. The compiler at best is software that automates the mental processes and automating mental process by using a generic computing component does not make the abstract idea to be automatically patent eligible. See MPEP see MPEP 2106.05(f) /2106.05(h).  It is noted that the neural network and processor are recited only as limitations related to the time information.   That is, actual executing or compiling etc. of a neural network on a processor is only an intended action.  Furthermore, the time information, tiling information are mere data of a network layer, the adding, determining, and obtaining the data processing time information that comprises the determining steps are based on the data available, there is no recitation of actual execution or processing of neural network on a processor.  All the mental steps are performed on mere data obtained or provided. Specifically, the obtaining time information of each network layer in a to-be-compiled neural network, is considered to be an additional limitation, however, it is mere a data gathering step performed in order to gather data so that the obtained data can be used for the adding, determination steps, therefore it is a necessary step for the mental steps for calculation. Therefore, the additional limitation does not integrate the abstract idea into a practical application.
	The additional limitations, a neural network runtime calculation device, a storage unit configured to store computer programs and a processing unit configured to invoke the programs and perform are described at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the data gathering (receiving, obtaining, extracting, or providing) step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering or outputting a result from data gathered and analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely apply the mental steps on a computer and perform data gathering for the mental steps without integrating the abstract idea into a practical application.  For at least these reasons, claim 13 is not patent eligible. 
 				Allowable Subject Matter
Claims 1-13 are allowed over prior art.
While US 20210342733 teaches a compiler that allocates instructions to different groups of processing elements/tiles for execution such that different groups of Tiles implement different layers of the machine learning network, determining the size of the different groups based on a metric associated with computations performed to implement the corresponding layer, US 20210200521 teaches compiler matrix tiling and configuration optimization, US 20210263826 teaches performance monitoring of a neural network by monitoring the DMA read beats of a layer of a neural network, US 20190370631 teaches a graph compiler performing convolutions of input tensors based on tile walking, US 20210342675 teaches a compiler receiving a description of a machine learning network and implementing a machine learning network using accelerator, determining computations in the network, ultimately the prior arts of record, taken alone or in combination, do not teach at least … determining a time value of each network layer according to the data read-write time information and the data processing time information of each network layer; wherein the tiling information is configured to indicate that a plurality of network layers in the neural network are divided into M network layer groups, M is an integer more than and equal to one, and each network layer group comprises at least one network layer; and adding the time value of each network layer of the neural network to obtain a time value of the processor for operating the neural network; and wherein for any network layer of the neural network, obtaining the data processing time information corresponding to the network layer, comprises: determining original processing element (PE) groups of the processor and the number of output feature maps required to be calculated by each PE group, according to a size of an input feature map and the number of output feature channels of the network layer, each PE group comprising at least one PE; determining seventh time information that the PE group calculates the output feature map, 71according to a size of the output feature map and a size of a preset convolution kernel; and obtaining the data processing time information corresponding to the network layer, according to the seventh time information and the number of output feature maps required to be calculated by the PE group.
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
The applicant states that: 
Applicant submits that the claims are generally directed to a method for calculating a runtime of a neural network on a processor, by using a neural network runtime calculation device disposed in the intelligence (AI) hardware platform, such as an AI chip and including a processor and a non-transitory memory electrically coupled to the processor. In the prior art and with reference to paragraph [0042] of the specification of the present application, it is understood that the processing performance of the processor can be different when the neural network is compiled according to different tiling modes. At present, for the same neural network, the compiler is usually needed to compile each tiling mode of the same neural network to obtain a processor corresponding to each tiling mode by deployment, in order to find a processor with the best processing performance. And then, measuring these processors to select a processor with the best processing performance. Such compilation mode one by one is taken a long time, resulting in very low efficiency of determining the processor with the optimal processing performance. As noted above, it is necessary to improve the efficiency of determining the processor with the optimal processing performance. Thus, amended claim 1 is integrated into the neural network runtime calculation by the neural network runtime calculation device disposed in the AI hardware platform and is thus eligible under step 2A-Prong 2 for 35 USC 101. 
… Therefore, the method for calculating the runtime of the neural network on the processor according to the invention is provided that a time value of the processor corresponding to each tiling mode can be estimated without compiling the neural network. A tiling mode with a part of relatively smaller time value or with a time value smaller than a time cost threshold can be selected from a large number of tiling modes for compiling and deploying to obtain a corresponding processor, based on the time value of each processor. Then the processor is measured to determine the tiling mode used by the processor with the optimal processing performance, rather than needing to compile each tiling mode one by one. Thus, the efficiency of determining the processor with the optimal processing performance is improved. 

In response, first of all, the measurement of each processor to determine the tiling mode is not recited in the claims. Second, in the specification, there are no details of measuring each processor in a particular manner.  It appears that the measurement is simply based on data obtained on a processor performance.  While the invention is directed to a neural network runtime calculation, the claims recite only steps performed based on obtained data alone.  There’s no indication or recitation of a compiler performing the actual tiling or compilation of the neural network, or that the steps are performed during the neural network execution or compilation.  In fact, the steps are performed without compiling ([0009]).  The claims also clearly recite each network layer in a to-be-compiled neural network. The compiler at best is software that automates the mental processes and automating mental process by using a generic computing component does not make the abstract idea to be automatically patent eligible. See MPEP see MPEP 2106.05(f) /2106.05(h).  It is noted that the neural network and processor are recited only as limitations related to the time information.   That is, actual executing or compiling etc. of a neural network on a processor is not recited in the claims.  Furthermore, the time information, tiling information are mere data of a network layer obtained and all the mental steps are performed on the mere data obtained or provided. Specifically, the obtaining time information of each network layer in a to-be-compiled neural network, is considered to be an additional limitation, however, it is a mere data gathering step performed in order to gather data so that the obtained data can be used for the adding, determination steps (calculation), therefore it is a necessary step for the mental steps for calculation. 
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193